Douglas, J.,
dissenting: I disagree with the majority wherein it holds “that in balancing this prisoner’s right to privacy under the State Constitution with the State’s interests in maintaining an effective criminal justice system and in preserving life, the State’s interest must prevail.” I conclude that the State has not demonstrated a compelling interest so as to override Mr. Caulk’s fundamental liberty right to fast until his natural death without governmental intervention. Our State motto proudly proclaims the choice to “live *233free or die.” If he can’t do the former, I would permit the latter for Mr. Caulk.
The majority and I agree that it is highly likely that Mr. Caulk will serve the remainder of his natural life in prison. Mr. Caulk’s decision to stop eating was made with full knowledge of all of the circumstances and consequences surrounding such a decision. The reasons for his decision to fast until his death are clear from his testimony:
“I’m going to leave this world with dignity and with pride. There’s another thing, and that’s the pain. It hurts. I knew it was going to, but I’ve hurt a lot of people in my life, a lot of people. I’ve incurred a lot of debts I’m going to have to answer for. Every time I curl up or throw up or stand up and feel dizzy, even that’s another debt paid.”
The State contends that Joel Caulk is committing suicide. The trial court found that Joel Caulk “insists that he is not committing suicide but rather is allowing himself to die.” Caulk testified:
“Q. Would you describe what you’re doing as suicide?
A. Absolutely not. There is a qualitative difference between what I am doing and suicide. I am allowing myself to die. My life is over. As far as I’m concerned my life has ended, only the dying remains. It’s not an overt act. I’m not killing myself. I’m allowing myself to be taken, its time.”
Mr. Caulk contends that as a competent, informed adult and as a prisoner incarcerated within the State prison, he has a fundamental, constitutionally secured right to fast until his natural death without intrusion or intervention by the State. The State argues that it has compelling interests in maintaining Mr. Caulk’s life that outweigh any rights he may have. I see no reason to force the employees of the State and our taxpayers to expend time and money keeping this convict alive, provided certain procedural protections are effectuated.
The majority and I agree that, as stated by our sister State court in Massachusetts, “under our State Constitution, ‘individuals have a constitutional right of privacy arising from a high regard for human dignity and self-determination, and that this right may be asserted to prevent unwanted infringement of bodily integrity.’” Commissioner of Correction v. Myers, 399 N.E.2d 452, 455-56 (Mass. 1979); N.H. Const, pt. I, art’s 2, 3. I also agree with the court that “[t]he defendant did not completely forfeit his State constitutional right to privacy by reason of his incarceration.” Our State Constitu*234tion does not stop at our institutional doors. We opined, in an opinion involving forced medication at the State Hospital, that “mentally ill persons have a right to be free from unjustified intrusion upon their personal security.” Opinion of the Justices, 123 N.H. 554, 559, 465 A.2d 484, 488 (1983). We stated that the right “to refuse medical treatment is a liberty interest which is protected by our State Constitution.” Id. at 560, 465 A.2d at 489. The same holds true for prison inmates.
Privacy and bodily integrity in one’s person vis-a-vis the government is certainly at the core of our concept of liberty. In Olmstead v. United States, 277 U.S. 438, 478 (1928) (Brandéis, J., dissenting), Justice Brandéis stated: “[The makers of our Constitution] conferred, as against the government, the right to be let alone — the most comprehensive of rights and the right most valued by civilized men.”
The State asserts, and the majority concludes, that the State’s interests in maintaining an effective criminal justice system and in preserving life outweigh Mr. Caulk’s constitutional right to privacy. I join the Supreme Court of Georgia in Zant v. Prevatte, 248 Ga. 832, 286 S.E.2d 715 (1982) and conclude that the nature and the limits of the asserted governmental interests are such that Mr. Caulk’s fundamental right to privacy may not be infringed.
At the outset, it is worth noting that this case, unlike prisoner hunger strike cases decided in other jurisdictions, is not one in which the “main aim is to gain attention from prison officials and occasionally from the public, to manipulate the system.” State ex rel. White v. Narick, 292 S.E.2d 54, 58 (W. Va. 1982) (hunger strike to protest prison conditions); see In re Sanchez, 577 F. Supp. 7 (S.D.N.Y. 1983) (hunger strike to pressure judge to vacate contempt order). Rather, as the superior court found, Mr. Caulk’s “course of conduct is calculated to achieve only one purpose, namely his death.”
The majority speculates as to what might come to pass if Mr. Caulk is permitted to exercise his liberty right. It then concludes that Mr. Caulk’s actions could cause a breakdown in prison discipline, would disable the prison’s ability to enforce institutional order and would adversely affect the State’s authority over inmates. This conclusion simply is not supported by either the record or the superior court’s findings.
As stated above, the State has the burden of proving that its institutional concerns are compelling and outweigh Mr. Caulk’s constitutionally protected rights. Based upon the evidence the State presented below, the trier of fact found that “[Mr. Caulk] is not making any demands on prison officials. There is no evidence that he poses a threat to the security of the institution or to anybody in the institu*235tion.” After a careful review of the record, I sustain the trier’s findings and conclude that the institutional concerns asserted by the State and accepted by the majority are not borne out by the record and, thus, do not override the exercise of Mr. Caulk’s constitutionally protected liberty right.
Moreover, the State’s argument that, if the defendant is permitted to exercise his constitutional right, he will frustrate the aims of effective criminal justice, is without merit. Essentially, the State claims that it should be allowed to keep Mr. Caulk alive so that it may subject him to further prosecution and punishment. Any abstract interest the majority holds that the State has in assuring that the public knows that the criminal justice system has successfully responded to accusations of criminal behavior, certainly could not outweigh the fundamental liberty interest at stake in the case before us.
The magnitude of the proposed governmental intrusion must be considered in any balancing of the State’s interest with an individual’s right to privacy. See Commissioner of Correction v. Myers, 399 N.E.2d 452, 457 (Mass. 1979). In the instant case, the proposed magnitude of the governmental invasion of bodily integrity is significant. In fact, it would be difficult to imagine a greater intrusion upon one’s right to bodily integrity and self-determination than force-feeding. Not only does it present significant health risks and subject the individual to a high degree of pain; if the individual refuses to eat voluntarily after force-feeding has been ordered, the painful daily ordeal may continue indefinitely.
At trial, Dr. Klinger, a part-time physician at the New Hampshire State Prison, testified, when asked how Mr. Caulk would be force-fed if it became necessary to do so: “[T]he best way to do it would be to use a nasogastric tube ... a small rubber tube passed down through the nasal passages into the stomach . . . .” He further testified that the insertion of the tube has to be done very carefully, because gagging often occurs and that novocaine is normally applied to the tube to ease the pain of insertion.
Mr. Caulk states in his brief that nasogastric tube-feeding began on June 1, 1984, in accordance with the May 25, 1984, preliminary order of the superior court. No novocaine was used during the insertion of the tube. He suffered a great deal of pain and discomfort as a result of the constant irritation of the tube on his throat and nasal passages. His efforts to resist the painful swallowing reflex caused him to suffer severe headaches. The tube was removed due to the danger of imminent ulceration of his throat and nasal passages. Given Mr. Caulk’s position that despite the outcome of this appeal, he is not going to eat voluntarily, it is reasonable to conclude that *236painful government-controlled force-feeding in the manner set out above may continue indefinitely.
The majority’s reliance on the fact that Mr. Caulk is not facing death from a terminal illness ignores the non-physical quality of life and reduces the quality of life to mere physical well-being. Mr. Caulk testified: “Right now physically I’m down but that was intended. Emotionally, spiritually, I feel good. I like what I’m doing and I’m proud. I don’t want to lose that. I don’t want to be defeated.” While the significant physical invasion of force-feeding will keep Mr. Caulk’s heart beating, the prognosis for his personal well-being as a result of the majority’s holding is as poor, if not poorer, than it was before he chose to exercise his fundamental, constitutionally secured liberty right.
An individual must be free from governmental intrusion, save for the protection of society. In his work On Liberty, one of the finest minds of the 18th century, John Stuart Mill, set forth the nature and limits of authority that can be legitimately exercised by society over the individual. He wrote:
“[T]he only purpose for which power can be rightfully exercised over any member of a civilised community, against his will, is to prevent harm to others. His own good, either physical or moral, is not a sufficient warrant. He cannot rightfully be compelled to do or forbear because it will be better for him to do so, because it will make him happier, because, in the opinion of others, to do so would be wise, or even right.”
Mill, On Liberty, in 43 Great Books of the Western World 271 (R. Hutchins ed. 1952). This notion of liberty lies at the very foundation of our society, and is the cornerstone of our constitutional concept of individual rights.
In the instant case, Mr. Caulk, in an expression of his dignity, personal autonomy and self-determination, stated: “I am simply stating let me be.” This liberty right clearly may not be interfered with under the guise of a public interest because the State’s interest in the preservation of life does not extend to Mr. Caulk’s personal choice and fundamental right to be left alone, a right which does not involve harm to others, either directly or indirectly.
When the State interferes with an individual’s right to act in a way which affects only his own personal well-being, it not only denies that individual’s basic liberty, but it menaces the liberty of all individuals and threatens the very principles upon which our society is based. “Mankind are greater gainers by suffering each *237other to live as seems good to themselves, than by compelling each to live as seems good to the rest.” Mill, supra at 273.
We are all, however, concerned that prisoners not be starved against their will and that due process be fully accorded. I would, therefore, require that any prisoner seeking to avoid force-feeding must petition the institution for a hearing before a neutral official to determine (1) that the prisoner has no condition or demand he is seeking to extract or manipulate from corrections personnel in return for his not fasting; (2) that he is competent and is voluntarily and knowingly entering into his fast with an understanding of the consequences; (3) that he has been examined by a physician who has explained to him the physical phases and reactions his body will endure (informed consent); (4) that he executes a voluntary release of all civil or criminal liability (including any claim under 42 U.S.C. § 1983) to the employees and government confining him; (5) that he waive appointment of any guardian seeking to exercise “substituted judgment” for him when he deteriorates to the point of mental incompetency; and (6) that he agree that the authorities will neither aid nor assist him in any way by medical attention; in other words, he must die truly unassisted by the government.
If all these conditions are met, then a prisoner may avoid force-feeding or intervention by agents of the government. If either the institution or the prisoner disagrees with the result of the hearing, it or he may seek relief (as here occurred) in the superior court.
If these conditions are met, the State is not aiding or abetting a suicide; it is merely leaving an individual alone to speed the natural and inevitable part of life known as death. See RSA 630:4,1. It must be pointed out that the act Mr. Caulk is committing is legal, even if it arguably can be called a suicide, because suicide is no longer a crime in New Hampshire. The State is not being manipulated in such instances as it may be if political or private demands are being sought by a hunger strike. Finally, this prisoner, unlike in the abortion context, is dealing with only his body, soul and consciousness, rather than with that of another person. See Wallace v. Wallace, 120 N.H. 675, 684-85, 421 A.2d 134, 140 (1980) (Douglas, J., dissenting).
This case is difficult for all of us to resolve. Under the Constitution of New Hampshire, I must respect Mr. Caulk’s right to be free from governmental intrusion of his bodily integrity even though I might disagree with his position or the morality of it.